ON MOTION FOR REHEARING

PER CURIAM.
We deny appellant’s motion for rehearing and issue the following opinion.
We affirm appellant’s conviction for battery on a law enforcement officer and sentence as a violent career criminal pursuant to section 775.084(l)(c), Florida Statutes (Supp.1996). In addition, we hold that appellant’s opportunity to challenge his sentence, based upon the constitutionality of the statute, ended on October 1, 1996. Consequently, appellant lacked standing to challenge this issue, since his offense occurred on March 21, 1997. “Once reenacted as a portion of the Florida Statutes, a chapter law is no longer subject to challenge on the grounds that it violates the single subject requirement of Article III.” Scott v. State, 721 So.2d 1245, 1246 (citing State v. Johnson, 616 So.2d 1, 2 (Fla.1993)). See Bortel v. State, 743 So.2d 595 (Fla. 4th DCA 1999); Salters v. State, 731 So.2d 826 (Fla. 4th DCA 1999); Williams v. State, 729 So.2d 1005 (Fla. 4th DCA 1999).
We recognize and certify to the Supreme Court that our holding, as to the window of opportunity to challenge the statute, conflicts with Thompson v. State, 708 So.2d 315 (Fla. 2d DCA), rev. granted, 717 So.2d 538 (Fla.1998).
AFFIRMED.
KLEIN, TAYLOR and HAZOURI, JJ., concur.